                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

TAVARES PROCTOR,

           Plaintiff,
v.                                                     Case No. 1:18cv209-MW/GRJ

UF HEALTH SHANDS
HOSPITAL,

      Defendant.
___________________________/

                              ORDER ACCEPTING AND ADOPTING
                               REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 7. Upon consideration, no objection having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Plaintiff’s First Amended Complaint, ECF No. 4, is

DISMISSED with prejudice for failure to state a claim upon which relief may be granted.” The

Clerk shall close the file.

           SO ORDERED on December 14, 2018.

                                               s/Mark E. Walker             ____
                                               Chief United States District Judge
